                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN McCURDY,                                 :
     Plaintiff,                               :
                                              :
         v.                                   :       CIVIL ACTION NO. 21-CV-1573
                                              :
PIAZZA MAZDA                                  :
WEST CHESTER, et al.,                         :
     Defendants.                              :

                                              ORDER

         AND NOW, this 6th day of July, 2021, upon consideration of Plaintiff John McCurdy’s

Amended Complaint (ECF No. 11), it is ORDERED that:

         1.     For the reasons stated in the accompanying Memorandum, the Title VII claims

against Defendant Rowe are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

         2.     The Clerk of Court is DIRECTED to terminate Rick Rowe as a Defendant.

         3.     The Clerk of Court shall issue summonses. Service of the summonses and the

Complaint shall be made by the U.S. Marshals Service upon Defendant Piazza Mazda West

Chester only. McCurdy will be required to complete USM-285 forms so that the Marshals can

serve the Defendant Piazza Mazda West Chester. 1 Failure to complete those forms may result in

dismissal of this case.

         4.     All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be




1
    USM-285 forms may be accessed at https://www.usmarshals.gov/process/usm285.htm
made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       5.      Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

McCurdy is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       6.      McCurdy is specifically directed to comply with Local Rule 26.1(f) which

provides that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure

governing discovery or pursuant to this rule shall be made unless it contains a certification of

counsel that the parties, after reasonable effort, are unable to resolve the dispute.” McCurdy

shall attempt to resolve any discovery disputes by contacting Defendant’s counsel directly by

telephone or through correspondence.

       7.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       8.      In the event a summons is returned unexecuted, it is McCurdy’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct addresses, so service can be made.
                                                 2
       9.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                /s/ Chad F. Kenney

                                                CHAD F. KENNEY, J.




                                                  3
